Franklin Templeton Investments One Franklin Parkway San Mateo, CA 944503-1906 September 3, 2010 Filed Via EDGAR (CIK #0000357310) Securities and Exchange Commission treet NE Washington, DC 20549 RE: FRANKLIN FEDERAL TAX-FREE INCOME FUND File Nos. 002-75925 and 811-03395 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(j) do not differ from those contained in Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on August 27, 2010. Sincerely yours, FRANKLIN FEDERAL TAX-FREE INCOME FUND /s/David P. Goss Vice President DPG/rs cc: Bruce G. Leto, Esq. Brian E. Lorenz, Esq.
